Sedgwick, J.
The action is for damages to the plaintiff from her slipping upon ice that had been negligently suffered to remain upon a sidewalk of unsafe grading. The plaintiff gave no testimony to show that her slipping, she testifying that she did slip, was caused by the ice upon the sidewalk, or the grading of the sidewalk. She testified that she slipped and fell on the sidewalk, and that there was ice between the stones that formed the pavement. The cause of her slipping she does not allude to, and she does not say that she slipped upon ice. Perhaps upon the trial she testified to other things. On this appeal the case is the only resort for the testimony. There are other reasons for the appellant’s having no right to a reversal of the judgment. It appears, however, that she had no cause of action upon the merits. Judgment and order appealed from affirmed, with costs. All concur.